MEMORANDUM **
Muhammad Ramzan, a native and citizen of Pakistan, petitions for review of a Board of Immigration Appeals (“BIA”) decision adopting and affirming the ruling of an Immigration Judge (“U”) denying his application for asylum and withholding of *645removal. We have jurisdiction under 8 U.S.C. § 1252.
Where, as here, the BIA adopts the decision of the IJ, we review the IJ’s decision as if it were that of the BIA. See Abebe v. Gonzales, 432 F.3d 1037, 1039 (9th Cir.2005). We review for substantial evidence, Gu v. Gonzales, 454 F.3d 1014, 1018 (9th Cir.2006), and we deny the petition.
Substantial evidence supports the IJ’s denial of Ramzan’s asylum claim, because the record does not compel a conclusion that changed circumstances excuse Ramzan’s failure to file for asylum within one year of arriving in the United States. See 8 C.F.R. 1208.4(a); see also Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir.2007) (per curiam).
Substantial evidence supports the IJ’s denial of Ramzan’s withholding of removal claim because the record does not compel the conclusion that the government of Pakistan is unwilling or unable to control Ramzan’s assailants. See Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir.2005).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.